Title: The Farmers General: Memorandum for the American Commissioners, 25 February 1777
From: Farmers General
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Du 25 fevrier 1777.
La proposition déja faite aux Fermiers généraux d’expédier des navires chargés de marchandises pour le Congrès et rapporter des Tabacs en retour, ne peut quant à présent leur convenir.
Ils s’en tiennent à celle qui leur a été faite le 12 de ce mois de la part de MM. Les plenipotentiaires du Congrès de leur livrer rendue en France une quantité de Tabac à des prix convenus au moyen de l’avance qui seroit faite au Congrès de 2,000,000 l.t..
Les fermiers Généraux ont accepté cette proposition par leur mémoire du 14. Ils ont offert un prix qu’ils estiment raisonable.
C’est à cette offre que MM. Les plenipotentiaires doivent une réponse et les fermiers généraux l’attendent depuis douze Jours.
